 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   J.M., et al.,                                       Case No. 1:18-cv-01034-LJO-SAB

12                   Plaintiffs,                         ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE
13           v.
                                                         (ECF No. 40)
14   COUNTY OF STANISLAUS,

15                   Defendant.

16

17          On August 1, 2018, J.M, a minor; Nora Morelos, and Yakira Morelos (collectively

18 (“Plaintiffs”) filed a complaint in this action. Plaintiff J.M. did not petition for appointment of a

19 guardian ad litem or file evidence that a representative had been appointed under state law as
20 required under the local rules, so on November 1, 2019, an order issued requiring Plaintiff J.M.

21 to either move for appointment of a guardian ad litem or show evidence that a representative had

22 been appointed within ten days. Plaintiff J.M. did not respond to the November 1, 2019 order.

23          On November 13, 2019, an order issued requiring Plaintiff J.M. to show cause why he

24 should not be dismissed from this action for the failure to comply and lack of a representative in

25 this action. This same day, Plaintiffs filed a motion for leave to file an amended complaint.

26 Plaintiffs seek to amend the complaint because J.M. is no longer a minor and they seek to now
27 name him in this action. Based on the motion for leave to amend, the order to show cause shall

28 be discharged.


                                                     1
 1          The parties are advised that under the Local Rules they may stipulate to the amendment

 2 of the complaint.    L.R. 143.    Further, counsel are directed to L.R. 101 which defines an

 3 electronic signature as “/s/ - name”. Accordingly, when filing a document with an electronic

 4 signature the name of the individual signing the document should be included after “/s/”.

 5          Based on the foregoing, the order to show cause, filed on November 13, 2019, is

 6 HEREBY DISCHARGED.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     November 14, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
